DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/25/2021 were filed after the mailing date of the final rejection on 08/03/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Response to Amendment
The Amendment, filed on 10/25/2021 has been entered and acknowledged by the Examiner.
Cancellation of claims 23-24 has been entered.
Claims 21-22 and 25-40 are pending in the instant application.
Allowable Subject Matter
Claims 21-22 and 25-40 are allowed.
The following is an examiner’s statement of reasons for allowance.

	Regarding Claim 21, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 21, and specifically comprising the limitation of “wherein the organic emitting layer is not disposed in the gap, wherein the second electrode is disposed in the gap, and wherein the encapsulation fills in the gap and covers an upper surface of the partition exposed by the partition cover” including the remaining limitations.


	Regarding Claim 37, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 37, and specifically comprising the limitation of “an auxiliary electrode disposed in the same layer as the first electrode, wherein the partition is disposed on the auxiliary electrode. ” including the remaining limitations.
	Claims 22 and 25-40 are allowable, at least, because of their dependencies.
The following is an examiner’s statement of reasons for allowance.

		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

CONTACT INFORMATION	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879